Citation Nr: 0506565	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  97-13 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an asbestosis 
disability.

2.  Entitlement to service connection for chronic fatigue 
syndrome.

3.  Entitlement to an increased rating for psychological 
gastro-intestinal reaction, currently rated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1951 to October 
1954.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from October 1996 and October 1998 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was previously before the 
Board and was remanded in July 2004.  The veteran testified 
at hearings at the RO in August 1997 and December 2001.  He 
also testified at a Board videoconference hearing in August 
2004.  Additional evidence was submitted at that time, and 
the veteran testified that he wished to waive preliminary RO 
review of the new evidence. 

The Board notes that by way of correspondence dated December 
2001, the veteran withdrew his claim of entitlement to 
service connection for a kidney disorder due to exposure to 
heavy metals.

The issue of an increased rating for the veteran's service-
connected gastro-intestinal disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran was not exposed to asbestos during active 
duty service.

2.  Asbestosis was not manifested during the veteran's active 
duty service or for many years after separation from service, 
nor is asbestosis otherwise related to such service.

3.  Chronic fatigue syndrome was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is chronic fatigue syndrome 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§  1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Chronic fatigue syndrome was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, the VCAA 
defines the obligations of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in March 2001, which was 
after the October 1996 and October 1998 rating decisions on 
appeal.  Thus, notice was not given in accordance with the 
requirements set out by the Court in Pelegrini.  Nonetheless, 
the Board finds that this constitutes harmless error.  See 38 
C.F.R. § 20.1102.

VA has fulfilled its duty to notify the appellant in this 
case.  In a March 2001 RO letter, as well as the March 1997 
and February 1999 statements of the case and the June 1997, 
September 1997, February 1999, March 2000 and June 2003 
supplemental statements of the case, the RO informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, which party was responsible for 
obtaining the evidence, and the need to submit any evidence 
in his possession that he deemed relevant to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In these 
documents, VA informed the appellant that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from identified private 
health care providers.  The collective effect of these VA 
communications satisfied VCAA notice requirements as to the 
issues on appeal.

With regard to the asbestosis and chronic fatigue syndrome 
issues, the Board also finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim.  Pertinent VA 
and private medical records are on file.  As the veteran has 
been afforded a VA examination in connection with his 
asbestosis claim, the Board finds that the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  The Board notes that the 
veteran has not been examined in connection with his chronic 
fatigue syndrome claim.  However, the record does include 
service medical records which affirmatively show that this 
disorder was not noted by medical personnel during service.  
Further, the post-service medical records of file contain no 
evidence of a diagnosis of or treatment for chronic fatigue 
syndrome.  Under the circumstances, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide these claims.  See 38 C.F.R. § 3.159(c)(4).  Even 
assuming that he has current chronic fatigue syndrome, with a 
complete lack of persuasive evidence of inservice symptoms 
and a lack of evidence of a continuity of symptoms for many 
years after service, any etiology opinions would be purely 
speculative.  The Board again emphasizes that no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

The Board finds that VA has fulfilled its duty to notify and 
assist the appellant in the claim under consideration and 
that adjudication of the claim at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Asbestosis

In McGinty v Brown, 4 Vet. App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded, and its basic guidelines are now incorporated in 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV-
3; see also Ennis v. Brown, 4 Vet. App.523 (1993).  It is 
noted that persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital, and that the risk of 
developing bronchial cancer is increased in current cigarette 
smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7-
IV-3 (January 31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

As a preliminary matter, it must be shown that the veteran 
was exposed to asbestos during active duty service.  The 
Board acknowledges the RO's apparent concession of asbestos 
exposure during the veteran's active duty service in its June 
2003 supplemental statement of the case.  Nevertheless, the 
Board in not bound by the RO's findings.

The veteran's essential contention is that he was exposed to 
asbestos in his barracks while stationed in the United 
Kingdom at Burtonwood Air Force Base (AFB) during active 
duty.  A June 1998 affidavit from M. C. states that he had 
visited Burtonwood AFB on several occasions and he had seen 
the Quonset hut type quarters there which were made from a 
corrugated style cement and asbestos material.  He stated 
that the material was made from Portland cement, "or some 
such material", with asbestos fibers mixed in to support the 
cement.  A December 2001 affidavit from J. C. states that he 
had the occasion to be at Burtonwood RAF Station in the U.K. 
from 1950 to 1968 and that on these visits he noted that 
Burtonwood still had some of the original transite material 
barracks from WWII and that this is one of the periods that 
the veteran could have been exposed to asbestos.  A September 
1999 letter from D. S. states that he was stationed at 
Burtonwood AFB from January to December 1949 and that the 
barracks he lived in appeared to be constructed out of 
preformed concrete and some other dense substance.  

After careful review, the Board finds that there is no 
persuasive evidence of record that the veteran was exposed to 
asbestos during active duty service.  The statement from D. 
S. in no way addresses the veteran's likelihood of exposure 
to asbestos during active duty service; the statement simply 
claims from D. S. allegedly lived in the same barracks as the 
veteran did at some point.  The statements from M. C. simply 
allege that he has seen the barracks in question and that 
they appear to be made from a material which includes 
asbestos.  Assuming for the sake of argument that the 
statements from M. C. are true to the extent that the affiant 
actually did visit the barracks in question and that the 
buildings he saw are actually some of the original buildings 
from WWII which the veteran allegedly lived in, there is 
absolutely no objective evidence that the buildings were made 
of a material which included asbestos.  The affiant provides 
no explanation as to how he is qualified to make a 
determination as to the content of the building materials 
used in the construction of the barracks simply from a visual 
inspection.  Moreover, the statements claim only that the 
veteran may have been exposed to asbestos from living in 
these buildings.  This statement, once again assuming its 
veracity for the sake of argument, is far too speculative to 
be persuasive evidence that the veteran was exposed to 
asbestos during active duty service.  

None of the veteran's service records indicate that he was 
engaged in duties which would entail exposure to asbestos, 
such as shipbuilding.  The veteran claimed during his 
December 2001 RO hearing that his primary duties during his 
active duty service in the U.K. involved working in 
automobile service stock issuing parts for automobiles.  
However, this allegation is not supported by any objective 
evidence of record.  Moreover, the allegation is not 
supported by the veteran's own prior statements.  The veteran 
had previously claimed at his April 1997 VA examination and 
his August 1997 RO hearing that his major duties during 
active duty service were as "armed crew" where he loaded 
planes with armaments and loaded guns and ammunitions.  
Additionally, the veteran's post-service medical records 
indicate that the veteran had extensive (22 years) exposure 
to asbestos as part of his duties at Hanford Nuclear 
Reservation.  In fact, a November 1998 letter from the State 
of Washington's Department of Labor and Industries Division 
of Industrial Insurance shows that the veteran is entitled to 
receive benefits for asbestos-related lung disease based on 
exposure to asbestos during his employment at Hanford Nuclear 
Reservation.  

In short, the record does not show that the veteran was 
exposed to asbestos in service.  Without persuasive evidence 
of exposure to asbestos during active duty service, there is 
no basis for awarding service connection for asbestosis.

Chronic Fatigue Syndrome

The veteran alleges that he suffers from chronic fatigue 
syndrome which is related to his active duty service either 
on a direct service connection basis or on a secondary basis 
as a result of his asbestosis.  As the record shows that the 
veteran is not currently service connected for asbestosis, 
there is no basis for awarding service connection on a 
secondary basis.  

As for service connection for chronic fatigue syndrome on a 
direct service connection basis, the Board initially notes 
that the veteran's service medical records are devoid of 
reference to any complaints or diagnosis of chronic fatigue 
syndrome.  Further, the veteran's post-service medical 
records show only complaints of chronic fatigue syndrome, but 
not an actual diagnosis.  At any rate, assuming that the 
veteran does suffer from chronic fatigue syndrome, the 
preponderance of the evidence is against a finding that such 
disorder was manifested during service or is otherwise 
related to service or to a service-connected disability. 

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for asbestosis disability 
and for chronic fatigue syndrome.  To this extent, the appeal 
is denied. 




REMAND

The Board notes that the veteran has applied for an increased 
rating for his service-connected psychophysiological 
gastrointestinal reaction.  However, a November 1998 VA 
examination report states that the examiner found that the 
veteran did not currently suffer from a psychophysiological 
gastrointestinal reaction.  The examiner stated that he 
believed the veteran currently suffered from gastritis.  The 
Board also notes that the veteran's current medical records 
show that the veteran suffers from gastro esophageal reflux 
disease (GERD) and Barrett's esophagus and it is unclear from 
the record if these disorders are in any way related to his 
service-connected gastritis.  The Board believes that 
appropriate VA examination is warranted to clarify the nature 
of the veteran's disability to allow for application of 
appropriate rating criteria. 

Accordingly, the issue is hereby REMANDED to the RO for the 
following actions:

1.  The RO should make arrangements to 
schedule the veteran for an appropriate 
VA examination to ascertain the nature 
and severity of his disability which has 
apparently been manifested by 
gastrointestinal symptoms.  It is 
imperative that the claims folder be made 
available to the examiner for review, 
with particular attention to the February 
1955 VA examination report and rating 
decision and the November 1998 VA 
examination report.  Any necessary 
special tests should be accomplished, and 
all clinical and special test findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the veteran, the examiner should offer an 
opinion as to the medical diagnosis of 
the service-connected disability.  In 
doing so, the examiner should address the 
question of whether or not the veteran's 
other current gastrointestinal disorders, 
such as GERD and Barrett's esophagus, are 
part of the veteran's service-connected 
disability.  A detailed rationale should 
be offered for all opinions.

2.  The RO should then review the 
expanded record (to include all evidence 
received since the most recent 
supplemental statement of the case) and 
determine whether entitlement to an 
increased rating is warranted under 
rating criteria appropriate to the nature 
of the service-connected disability.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


